Exhibit 10.2

SUNPOWER CORPORATION
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (this “Amendment”) to that certain Employment Agreement
(the “Employment Agreement”) by and between SunPower Corporation, a Delaware
corporation (the “Company”), and Charles David Boynton (“Executive”), dated
effective as of June 28, 2010, is made effective as of this 1st day of May,
2013.
WHEREAS, Executive executed an offer letter (the “Offer Letter”) from the
Company dated March 14, 2012 that sets forth compensation that Executive
receives in his role as Chief Financial Officer of the Company, which Offer
Letter also contains terms that govern with respect to Executive's severance
benefits and expressly limit accelerated equity-award vesting that would
otherwise be provided by the Employment Agreement;
WHEREAS, the Company and Executive are parties to the Employment Agreement and
that certain Retention Agreement (the “Retention Agreement”) by and between the
Company and Executive dated effective as of the “Offer Closing” within the
meaning of the Tender Offer Agreement entered into by the Company and Total Gas
& Power USA S.A.S., a French société par actions simplifiée;
WHEREAS, the parties desire to amend the Employment Agreement to shorten the
term of such agreement and to increase the severance benefits that Executive may
become eligible to receive thereunder.
NOW THEREFORE, effective as of the date hereof, the parties hereby agree as
follows:
1.Severance in connection with Change in Control. Subsections 7(a)(i), (iii) and
(iv) of the Employment Agreement are hereby deleted and replaced with the
following in lieu thereof:
“(i) a lump-sum payment equal to Executive's Base Salary at the monthly rate in
effect on the Determination Date multiplied by twenty-four (24),”
“(iii) a lump-sum payment equal to Executive's Target Bonus at the annual rate
in effect on the Determination Date multiplied by two (2),”
“(iv) continuation of Executive's and Executive's eligible dependents' coverage
under the Company's Benefit Plans for twenty-four (24) months, or, if earlier,
until Executive is eligible for similar benefits from another employer (provided
Executive validly elects to continue coverage under applicable law and assumes
the cost, on an after-tax basis, for such continuation coverage),”
2.Term of Employment Agreement. Section 3 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following in lieu thereof:







-1-

--------------------------------------------------------------------------------



“Term of Agreement. This Agreement will have an initial term of three years
commencing on the Effective Date. On the third anniversary of the Effective
Date, this Agreement will automatically renew for a period ending on August 27,
2014. On August 28, 2014, and on each three-year anniversary of such date
thereafter, this Agreement will automatically renew for an additional three-year
term unless the Company provides Executive with written notice of non-renewal at
least 120 days prior to the date of automatic renewal. In the event this
Agreement is not renewed (i.e., terminated) upon the expiration of its Term,
under no circumstances shall such non-renewal/termination trigger any
entitlement to severance or any other benefits set forth in Sections 7 and 8 of
this Agreement.”
3.Terms and Conditions of Existing Agreements. Subject to the provisions herein,
the terms, conditions, protections and definitions of the Employment Agreement,
the Offer Letter and the Retention Agreement will remain in full force and
effect.


4.Integration. This Amendment, together with the Employment Agreement, the Offer
Letter and the Retention Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. This Amendment
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment hereto.


5.Governing Law; Arbitration. This Amendment will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions). The
parties agree that any disputes relating to this Amendment shall be governed by
the arbitration provisions set forth in Section 16 of the Employment Agreement.


6.Counterparts. This Amendment may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.






SUNPOWER CORPORATION
By
/s/ Douglas J. Richards
 
Name:
Douglas J. Richards
 
Title:
EVP





AGREED:






CHARLES D. BOYNTON, an individual
/s/ Charles D. Boynton
CHARLES D. BOYNTON







5/1/13



-3-